           Case 1:19-cr-00374-JMF Document 52 Filed 05/15/20 Page 1 of 1


                                                                           Thomas D. Warren
                                                                                     Founder
                                                                              (216) 304-4970
                                                                tom.warren@warrenterzian.com


VIA ECF
                                                        May 15, 2020

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Michael Avenatti, 19 Cr. 374 (JMF)

       Defendant Michael Avenatti submits this letter, supplementing the letter filed
by the Government, to further advise the Court that he intends to revisit, by motion,
his request to transfer this case to the Central District of California so it may be tried
alongside related charges brought against him there. See United States v. Michael
Avenatti, Case No. 19-00061-JVS (Selna, J.). In light of the COVID-19 pandemic, the
alleged loss amount, and the significant judicial and juror resources (and risk)
associated with a separate trial in this matter, Mr. Avenatti maintains there can be
no reasonable justification for continuing to proceed with this case in the Southern
District of New York.



                                                         Best regards,




                                                         Tom Warren




LA | CLE                               1
